         Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
    PAUL MACOLINO,                                 :             CIVIL ACTION
                                                   :
                                                   :
                 Plaintiff,                        :
                                                   :
                        v.                         :             No. 18-1476
                                                   :
    TOWNSHIP OF LOWER MORELAND,                    :
    et al.,
                                                   :
                 Defendants.                       :
                                                   :

                                  MEMORANDUM OPINION

Goldberg, J.                                                                    September 30, 2020

       Plaintiff Paul Macolino brings claims pursuant to 42 U.S.C. § 1983 and Pennsylvania state

law, stemming from his alleged unlawful arrest for trespass by Defendant Officer Sean McCoy of

the Lower Moreland Township Police Department and the ongoing property dispute between

Plaintiff and his neighbor, Defendant Raymond Mullen. Both Defendants have filed motions to

dismiss the Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

following reasons, I will grant in part and deny in part each Defendant’s Motion to Dismiss.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff’s two-count complaint asserts claims of false arrest, false imprisonment, and

malicious prosecution pursuant to 42 U.S.C. § 1983 1 and Pennsylvania state law. Plaintiff seeks




1
      Although Plaintiff appears to assert a § 1983 denial of due process claim based on the Fourteenth
Amendment, he concedes that he only asserts claims based on the Fourth Amendment. (Pl.’s Opp. to
McCoy Mot. at 1 n.1.) Therefore, any claim for denial of due process is dismissed.


                                                  1
         Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 2 of 22




compensatory and punitive damages 2 as well as attorneys’ fees and costs.

        The following facts, viewed in the light most favorable to Plaintiff, are taken from the

Amended Complaint:

    •   On October 12, 2010, Officer McCoy responded to a complaint made by Plaintiff regarding
        a dispute between Plaintiff and his neighbor, Mullen, about the boundary between their
        properties. Upon arrival, Officer McCoy informed Plaintiff that “the police could not
        enforce the results of any survey” and “the property dispute did not warrant police
        involvement” as it was, in Officer McCoy’s words, a “civil matter.” (Am. Compl. ¶¶ 10,
        23.)

    •   On June 2, 2011, Plaintiff met with Officer McCoy in the Lower Moreland Township
        police station to report that Mullen had spray painted a line on what Plaintiff believed to
        be his property. Officer McCoy explained that “any issues with their property line would
        need to be settled in court.” (Id. ¶ 24.)

    •   On July 12, 2011, Mullen reported to the Lower Moreland police that Plaintiff was
        trespassing on Mullen’s property. Mullen was informed that police involvement was not
        warranted as the property dispute constituted a civil rather than criminal issue.

    •   On October 4, 2011, Mullen again reported to the Lower Moreland police that Plaintiff was
        trespassing on Mullen’s property and that Plaintiff was harassing Mullen. The Lower
        Moreland police again told Mullen that his report concerned a civil rather than a criminal
        matter and therefore did not warrant police involvement.

    •   On December 21, 2011, the Chief of Police of the Lower Moreland Township Police
        Department sent Mullen a letter explaining that the boundary dispute between Mullen and
        Plaintiff did not warrant police involvement given that it was a civil rather than a criminal
        dispute. Plaintiff asserts that Officer McCoy knew about this letter and its contents.

    •   On July 27, 2013, Officer McCoy was called to Plaintiff’s property in response to a
        complaint by Mullen. Plaintiff was charged with criminal mischief as a result of Mullen’s
        complaint. The charges were later dismissed. Plaintiff alleges that both Officer McCoy
        and Mullen were informed by the adjudicating Magisterial District Justice that the charges
        were dismissed because the boundary dispute constituted a civil rather than criminal matter.


2
          Defendant Officer McCoy seeks to dismiss Plaintiff’s punitive damages claim, arguing that this
relief is barred when asserted against a municipal employee in their official capacity. “However, a police
officer may be held liable in his individual capacity for punitive damages if the actions were motivated by
‘evil motive or intent, or when it involves reckless or callous indifference to the federally protected rights
of others.’” Mitros v. Cooke, 170 F. Supp. 2d 504, 508 (E.D. Pa. 2001) (quoting Smith v. Wade, 461 U.S.
30, 56 (1983)). As discussed below, Plaintiff has plausibly pled that Officer McCoy recklessly disregarded
the truth of the statements made in the Affidavit of Probable Cause. Thus, at this stage of the case, I will
deny Officer McCoy’s motion as to Plaintiff’s punitive damages claim.
                                                      2
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 3 of 22




   •   On July 12, 2014, Mullen again contacted the Lower Moreland police to report that
       Plaintiff had trespassed on his property. The police once again told Mullen that charges
       would not be filed against Plaintiff as the boundary dispute constituted a civil rather than
       criminal dispute. (Id.)

   •   On March 23, 2016, the date of the incident at issue, Defendant Mullen contacted the Lower
       Moreland police to report that Plaintiff was on Mullen’s property, “putting things” on it.
       (Id. ¶ 17.) Plaintiff asserts that these allegations were false because he was not home when
       Mullen contacted the police.

   •   Officer McCoy, along with “Sergeant Scirrotto” of the Lower Moreland police, responded
       to Mullen’s report. Plaintiff arrived at the scene shortly thereafter. According to Plaintiff,
       Officer McCoy “without reviewing any documentation including township plot plans or
       surveys, falsely claimed Plaintiff was standing on Defendant Mullen’s property.” (Id. ¶
       27.)

   •   Several weeks later, on or about April 13, 2016, Officer McCoy prepared an Affidavit of
       Probable Cause in response to the incident occurring on March 23, 2016.

   •   Plaintiff asserts that the following statements made in the Affidavit of Probable Cause were
       false: when police arrived at Mullen’s house on March 23, 2016, Plaintiff was “acting
       belligerently and loud”; Plaintiff refused to remain on his side of the property line; Plaintiff
       refused to move back onto his side of the property line; Plaintiff stood on Mullen’s side of
       the property line and taunted police; and Plaintiff “continued to harass” the police. (Id. ¶
       31.)

   •   Plaintiff alleges that Officer McCoy failed to include any of the aforementioned history
       between Plaintiff and Mullen regarding their recurring boundary dispute and the Lower
       Moreland Township Police Department’s prior determinations that the dispute did not
       constitute a criminal matter.

   •   As a result of Officer McCoy’s Affidavit of Probable Cause, a warrant was issued for
       Plaintiff’s arrest.

   •   Plaintiff was forced to turn himself in to the Lower Moreland police to be fingerprinted
       and photographed at the police station.

   •   Plaintiff was forced to make three court appearances due to the arrest warrant and spend in
       excess of $16,000 in counsel fees.

   •   On August 23, 2016, the charges against Plaintiff were dismissed.

       Based on these facts, Defendants Officer McCoy and Mullen have each moved to dismiss

the Amended Complaint for failure to state a claim.


                                                  3
           Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 4 of 22




II.       LEGAL STANDARD

          To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Conclusory allegations do not suffice. Id. While it “does not impose a

probability requirement at the pleading stage,” plausibility requires “enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary elements of a claim.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

          To determine the sufficiency of a complaint under Twombly and Iqbal, a court must (1)

“tak[e] note of the elements a plaintiff must plead to state a claim;” (2) identify the allegations that

are not entitled to the assumption of truth because they are no more than conclusions; and (3)

“where there are well-pleaded factual allegations, assume their veracity and then determine

whether they plausibly give rise to an entitlement for relief.” Burtch v. Milberg Factors, Inc., 662

F.3d 212, 221 (3d Cir. 2011) (citations omitted). Courts must construe the allegations in a

complaint “in the light most favorable to the plaintiff.” Id. at 220. When deciding a motion to

dismiss, ‘“courts generally consider only the allegations contained in the complaint, exhibits

attached to the complaint and matters of public record.”’ Schmidt v. Skolas, 770 F.3d 241, 249

(3d Cir. 2014) (quoting Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192,

1196 (3d Cir. 1993)).

III.      DISCUSSION

       A. Defendant Officer McCoy’s Motion to Dismiss

          As a result of the warrant for Plaintiff’s arrest issued in connection with the incident on

March 23, 2016, Plaintiff brings claims against Defendant Officer McCoy for false imprisonment,



                                                    4
         Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 5 of 22




malicious prosecution, and false arrest pursuant to 42 U.S.C. § 1983 and Pennsylvania tort law.

           1. Section 1983 Claims Based on the Fourth Amendment Against Officer McCoy

       Section 1983 provides that:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983.

       The statute itself does not independently create substantive rights, but rather merely

“provides a remedy for deprivations of rights established elsewhere in the Constitution or federal

laws.” Kopec v. Tate, 361 F.3d 772, 775–76 (3d Cir. 2004); see also Gonzaga Univ. v. Doe, 536

U.S. 273, 284–85 (2002); Bush v. Lancaster City Bureau of Police, No. 07-3172, 2008 WL

3930290, at *3 (E.D. Pa. Aug. 26, 2008). A plaintiff may bring a § 1983 action if he alleges that

a person acting under color of state law deprived him of rights, privileges, or immunities secured

by the Constitution or laws of the United States. 42 U.S.C. § 1983. In other words, a plaintiff

alleging a § 1983 violation must demonstrate that: (1) the defendants acted under color of [state]

law; and (2) their actions deprived [the plaintiff] of rights secured by the Constitution or federal

statutes. Anderson v. Davila, 125 F.3d 148, 159 (3d Cir. 1997).

       Here, Plaintiff alleges that Officer McCoy, while acting under color of state law and under

his apparent authority, deprived Plaintiff of the rights, privileges, and immunities granted to him

as a citizen of the United States by the Fourth Amendment of the United States Constitution.

       Defendant Officer McCoy seeks dismissal of Plaintiff’s § 1983 Fourth Amendment claims

for false arrest, false imprisonment, and malicious prosecution based on the following arguments:

(1) there was probable cause to arrest Plaintiff for trespass; (2) Plaintiff has failed to adequately

                                                  5
         Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 6 of 22




allege a “seizure”; and (3) Officer McCoy is protected from this lawsuit due to qualified immunity.

I address each of these arguments in turn below.

                    i. Probable Cause Under the Fourth Amendment

       In order to establish his § 1983 claims for false arrest, false imprisonment, and malicious

prosecution, Plaintiff must show that Officer McCoy’s actions were “unreasonable” in light of the

surrounding circumstances. Parker v. Wilson, No. 98-3531, 2000 WL 709484, *3 (E.D. Pa. May

30, 2000) (citing Brower v. Cnty. of Inyo, 489 U.S. 593, 595 (1989)). A police officer’s arrest of

a citizen is unreasonable under the Fourth Amendment if the officer lacked probable cause to do

so. See Groman v. Twp. of Manalapan, 47 F.3d 628, 636 (3d Cir.1995) (stating that “an arrest

based on probable cause could not become the source of a [§ 1983] claim for false

imprisonment”); Nimley v. Baerwald, No. 02-7417, 2004 WL 1171733, at *7 (E.D. Pa. May 26,

2004) (stating that, in a § 1983 action, the key element of a cause of action for unlawful arrest is

that the law enforcement agent arrested the plaintiff without probable cause).

       The United States Supreme Court has characterized probable cause as a “fluid concept—

turning on the assessment of probabilities in particular factual contexts—not readily, or even

usefully, reduced to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983). A

showing of probable cause thus requires “proof of facts and circumstances that would convince a

reasonable, honest individual that the suspected person is guilty of a criminal offense.” Lippay v.

Christos, 996 F.2d 1490, 1502 (3d Cir. 1993). Although probable cause calls for more than mere

suspicion, it does not mandate that the evidence at the time of the arrest be sufficient to prove guilt

beyond a reasonable doubt. Nimley, 2004 WL 1171733, at *7 (citing Warlick v. Cross, 969 F.2d

303, 306 (7th Cir. 1992); Orsatti v. N.J. State Police, 71 F.3d 480, 482–83 (3d Cir. 1995)). Indeed,

the ultimate finding of guilt or innocence, or even dismissal of charges arising out of an arrest and



                                                  6
          Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 7 of 22




detention has no bearing on whether the arrest was valid. Pansy v. Preate, 870 F. Supp. 612, 617–

18 (M.D. Pa. 1994) (citing Pierson v. Ray, 386 U.S. 547, 555 (1967)), aff’d, 61 F.3d 896 (3d Cir.

1995).

         Rather, “the proper inquiry is . . . whether the arresting officers had probable cause to

believe the person arrested committed the offense.” Molenski v. Ross, No. 09-1111, 2010 WL

2766891, at *4 (E.D. Pa. July 12, 2010) (quotations omitted). The test is an objective one based

on the facts available to the officers “at the moment of arrest,” rather than in hindsight. Barna v.

City of Perth Amboy, 42 F.3d 809, 819 (3d Cir. 1994).

         Where an arresting officer arrests a person on a valid warrant, however, the proper focus

of the probable cause analysis is more confined, as it is not a reviewing court’s role to determine

whether there was sufficient probable cause. Rather, the court must simply “determine whether

the affidavit provide[d] a sufficient basis for the decision the magistrate judge actually made.”

United States v. Jones, 994 F.2d 1051, 1058 (3d Cir. 1993).

         Thus, to plead a Fourth Amendment violation, a plaintiff must make factual allegations

sufficient to establish (1) that “the officer, with at least a reckless disregard for the truth, ‘made

false statements or omissions that create[d] a falsehood in applying for a warrant,’” and (2) that

“those assertions or omissions were ‘material, or necessary, to the finding of probable cause.”

Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir. 2017) (quotations omitted).

         An assertion is made with reckless disregard when “the affiant must have entertained

serious doubts as to the truth of his statements or had obvious reasons to doubt the accuracy of the

information he reported.” Id. at 698 (quotations omitted). Omissions are made with reckless




                                                  7
         Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 8 of 22




disregard where “an officer withholds a fact in his ken that any reasonable person would have

known . . . was the kind of thing the judge would wish to know.” Id. (quotations omitted).

       In the Amended Complaint, Plaintiff identifies statements in the Affidavit of Probable

Cause that were allegedly false, namely that (1) when police arrived at Plaintiff’s home on March

23, 2016, Plaintiff was “acting belligerently and loud”; (2) Plaintiff refused to remain on his side

of the property line between Plaintiff and Defendant Mullen; (3) Plaintiff refused to move back

onto his side of the property line; (4) Plaintiff stood on Mullen’s side of the property line and

taunted police; and (5) Plaintiff “continued to harass” the police. Plaintiff also alleges that Officer

McCoy omitted from the Affidavit of Probable Cause multiple incidents regarding the property

dispute between Defendant Mullen and Plaintiff in which the Lower Moreland Police Department

and specifically Officer McCoy had been involved. Plaintiff also asserts that on a number of

occasions regarding these incidents Plaintiff and Mullen were told by the Lower Moreland Police

Department and specifically Officer McCoy that their property dispute was a civil, not criminal

matter, and did not warrant police involvement. Plaintiff claims in the Amended Complaint that

this alleged directive was also omitted from Officer McCoy’s Affidavit of Probable Cause.

       As alleged in the Amended Complaint, Plaintiff was charged with two counts of trespass.

The elements are as follows:

       (b) Defiant trespasser.--
              (1) A person commits an offense if, knowing that he is not licensed or
              privileged to do so, he enters or remains in any place as to which notice
              against trespass is given by:
                       (i) actual communication to the actor;
                       (ii) posting in a manner prescribed by law or reasonably likely to
                       come to the attention of intruders;




                                                  8
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 9 of 22




18 Pa. Cons. Stat. § 3503(b). Therefore, whether Plaintiff was licensed or privileged to remain on

the property at issue is material to the crime of trespass and the magistrate judge’s finding of

probable cause in this case.

       For two reasons I find that Plaintiff has plausibly pled that Officer McCoy’s Affidavit of

Probable Cause was an insufficient basis for the magistrate judge’s decision to issue the arrest

warrant. First, regarding Officer McCoy’s alleged false statements, I must take as true the

allegation that all statements in the Affidavit of Probable Cause accusing Plaintiff of standing on

Defendant Mullen’s property are false. I must also take as true the allegation that Officer McCoy

knew the property line between Mullen and Plaintiff’s home had been in dispute for several years

and that, without consulting any surveys or other records indicating who owned the property,

Officer McCoy concluded, based solely on Defendant Mullen’s report of trespass, that Plaintiff

was standing on Mullen’s property. Based on these allegations, it is plausible that Officer McCoy

lacked knowledge as to which neighbor owned the property upon which Plaintiff was standing or,

at least, knew that Mullen and Plaintiff disputed the boundary line between their properties. Thus,

I find that Plaintiff has plausibly pled that Officer McCoy had obvious reasons to doubt the

accuracy of his statement that Plaintiff was on Mullen’s property, and not his own, and, therefore,

with reckless disregard for the truth, represented in the Affidavit of Probable Cause that Plaintiff

was trespassing on Mullen’s property. See Andrews, 853 F.3d at 698.

       Second, regarding Officer McCoy’s alleged omissions, I must accept as true that the

property dispute history involving Plaintiff, Mullen, the Lower Moreland Police Department, and

Officer McCoy was, in fact, omitted from the Affidavit of Probable Cause. Thus, I find that Officer

McCoy’s alleged failure to identify that there was a dispute as to who owned the property at issue

in the March 23, 2016 incident, a fact which Officer McCoy knew based on his personal history



                                                 9
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 10 of 22




with these parties regarding this specific dispute, is information that the judge reviewing the

Affidavit of Probable Cause would have wished to know.

       For these reasons, I conclude that Plaintiff has plausibly pled the probable cause element

of his Fourth Amendment claims against Officer McCoy.

                   ii. Seizure Under the Fourth Amendment

       In order to survive dismissal of his § 1983 claims for false arrest, false imprisonment, and

malicious prosecution, Plaintiff must also plausibly show that Officer McCoy’s actions constituted

a “search” or “seizure” within the meaning of the Fourth Amendment. Parker, 2000 WL 709484,

*3 (citing Brower, 489 U.S. at 595). A seizure is a restraint of liberty by show of force or

authority, see Florida v. Bostick, 501 U.S. 429, 434 (1991), and occurs “when a reasonable person

in the position of the plaintiff would not feel free to decline a request of a government agent or to

terminate an encounter with a government agent.” Brown v. Commonwealth, No. 99-4901, 2000

WL 562743, *4 (E.D. Pa. May 8, 2000).

       Officer McCoy argues that Plaintiff’s Amended Complaint is deficient regarding the

Fourth Amendment’s seizure requirement because “Plaintiff cannot dispute that he had no bail set,

was indisputably never required to contact pretrial services, never had his right to interstate travel

restricted and was never handcuffed or incarcerated . . . . Plaintiff presented himself to the Court,

and then left.” (Def. McCoy’s Mot. at 4.) Plaintiff responds that he has sufficiently alleged a

“seizure” because, as a result of receiving the arrest warrant, he (1) was forced to report to the

police station, (2) was fingerprinted and photographed, (3) made three court appearances, and (4)

spent in excess of $16,000 in counsel fees.

       I address below the issue of seizure as it applies to each of Plaintiff’s § 1983 claims for

false arrest, false imprisonment, and malicious prosecution.



                                                 10
         Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 11 of 22




                             a. Seizure for Purposes of False Arrest

         First, I find that Plaintiff has sufficiently alleged a seizure for purposes of his § 1983 false

arrest claim. In Albright v. Oliver, the United States Supreme Court suggested that a civil

claimant’s surrender to the state’s show of authority through an arrest warrant constitutes a seizure

for purposes of the Fourth Amendment. See Albright v. Oliver, 510 U.S. 266, 271 (1994). This

reasoning in Albright was not essential to the case’s outcome and is, therefore, non-binding.

However, other circuit courts, relying on the language in Albright, have found that an individual’s

voluntary surrender to an arrest warrant constitutes a seizure under the Fourth Amendment. 3 The

United States Court of Appeals for the Third Circuit has not yet answered this particular question.

Yet, the Third Circuit has stated: “[g]iven that the Supreme Court’s decision in Albright does not

determine conclusively what kinds of Fourth Amendment violations would be actionable

under section 1983, we would remain closest to our own precedent by adopting a broad approach

in considering what constitutes a seizure.” See Gallo v. City of Phila., 161 F.3d 217, 224 (3d Cir.

1998).

         Here, Plaintiff has pled that he received a warrant for his arrest and voluntarily surrendered.

In other words, Plaintiff alleges that he responded to the state’s show of authority through an arrest

warrant and reported to the station. I conclude that Plaintiff, after receiving a warrant for his arrest,

has plausibly shown that he would not feel free to ignore it. There would be no question of seizure

if Plaintiff had ignored the arrest warrant and was later taken into custody in a subsequent

interaction with police due to the active warrant for his arrest. Prohibiting an individual from

bringing a claim for false arrest simply because he chose to voluntarily surrender pursuant to the


3
        McLin v. Ard, 866 F.3d 682, 691–694 (5th Cir. 2017); Goad v. Town of Meeker, 654 F. App’x
916, 921 (10th Cir. 2016); Cumminsky v. Mines, 248 F. App’x 962, 964, 965 n.1 (10th Cir. 2007); Whiting
v. Traylor, 85 F.3d 581, 583, 583 n.6 (11th Cir. 1996), abrogation on different grounds recognized by,
Laskar v. Hurd, No. 19-11719, 2020 WL 5086395 (11th Cir. Aug. 28, 2020).
                                                   11
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 12 of 22




state’s show of authority through an arrest warrant, instead of waiting to be arrested, would

promote an absurd result, especially considering that Plaintiff has plausibly shown that the arrest

warrant lacked a sufficient basis. Therefore, I will deny Defendant Officer McCoy’s motion on

these grounds.

                          b. Seizure for Purposes of False Imprisonment

       Turning to the issue of seizure as it relates to Plaintiff’s § 1983 false imprisonment claim,

I find, based on the allegations in the Amended Complaint, that Plaintiff has not sufficiently

alleged seizure. “While courts recognize that false arrest and false imprisonment claims under the

Fourth Amendment are nearly identical claims and often analyzed together, they remain distinct

causes of action.” Dixon v. Schweizer, No. 18-5403, 2020 WL 4600187, at *8 (E.D. Pa. Aug. 11,

2020) (internal quotation marks omitted) (citations omitted). Though “false arrest and false

imprisonment overlap” where the “former is a species of the latter,” Wallace v. Kato, 549 U.S.

384, 388 (2007), these claims differ as to the nature of the relevant misconduct. Unlike a claim of

false arrest that requires only an arrest made without probable cause, “the arrestee has

a claim under § 1983 for false imprisonment based on a detention pursuant to that arrest.”

Groman v. Twp. of Manalapan, 47 F.3d 628, 636 (3d Cir. 1995) (emphasis added). “Detention”

in the legal context is defined by the act of confinement or holding a person in custody. See

Black’s Law Dictionary (11th ed. 2019). Typically, the distinction between “seizure” for purposes

of a false arrest and false imprisonment claim is less consequential where the “quintessential

‘seizure of the person’” is often evident through facts alleging “the mere grasping or application

of physical force with lawful authority.” California v. Hodari D., 499 U.S. 621, 624 (1991).

       Here, however, Plaintiff does not allege in the Amended Complaint an application of

physical force. The seizure alleged in support of Plaintiff’s false imprisonment claim is his



                                                12
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 13 of 22




voluntary surrender to the police station, where he was fingerprinted and photographed. There is

no allegation that Plaintiff was handcuffed, confined, held in custody, or otherwise prohibited from

leaving the police station while he was being fingerprinted and photographed. After Plaintiff left

the station, he was required only to appear in court, which alone does not constitute a Fourth

Amendment seizure. See DiBella v. Borough of Beachwood, 407 F.3 599, 603 (3d Cir. 2005). I

also note that Plaintiff’s opposition is silent on the issue of seizure as it relates to his false

imprisonment claim. Plaintiff argues only that “there is a difference in what constitutes a seizure

for purposes of a false arrest claim as opposed to a malicious prosecution claim.” (Pl.’s Opp. to

McCoy Mot. at 6–7.) Thus, for the foregoing reasons, I will grant Defendant Officer McCoy’s

motion on these grounds and dismiss Plaintiff’s § 1983 false imprisonment claim.

                           c. Seizure for Purposes of Malicious Prosecution

       Finally, regarding Plaintiff’s § 1983 malicious prosecution claim, I also find that, based on

the allegations in the Amended Complaint, Plaintiff has not sufficiently alleged seizure. Although

they are related and often asserted together, “a claim of malicious prosecution is a slightly different

species of claim from claims of false arrest and imprisonment.” Garland v. Bonds, No. 19-1874,

2020 WL 2126330, at *8 (E.D. Pa. May 5, 2020).                      “Malicious prosecution differs

from false arrest inasmuch as [a] claim for false arrest, unlike a claim for malicious prosecution,

covers damages only for the time of detention until the issuance of process or arraignment, and not

more.” Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007) (internal quotation marks omitted).

       The Third Circuit has also explicitly addressed the effect of Albright on malicious

prosecution claims under § 1983. See Gallo, 161 F.3d at 222. In Gallo v. City of Philadelphia,

the Third Circuit, interpreting Albright, found that “prosecution without probable cause [was] not,

in and of itself, a constitutional tort.” Id. “Instead, the constitutional violation is the deprivation



                                                  13
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 14 of 22




of liberty accompanying the prosecution. . . . Because under the common law, the tort of malicious

prosecution concerns perversion of proper legal procedures, [a plaintiff] must show that he

suffered a seizure as a consequence of a legal proceeding.” Id. (internal quotation marks omitted);

see also DiBella, 407 F.3d at 601 (reasoning that that the type of constitutional injury that a § 1983

malicious prosecution claim based on the Fourth Amendment is “intended to redress is the

deprivation of liberty accompanying prosecution, not prosecution itself.”). The court in Gallo

determined that, based on the combination of the following restrictions imposed on the plaintiff,

he had alleged a sufficient seizure for purposes of a § 1983 malicious prosecution claim:

        [A] federal grand jury indicted Gallo on two counts of mail fraud, one count of
        malicious destruction of a building by fire, and one count of making false
        statements to obtain a loan. After responding to a notice, Gallo was arraigned on
        the charges on August 4, 1994, and was released on a $10,000 personal
        recognizance bond. He never was arrested, detained, or handcuffed. As a condition
        of his release, the court prohibited Gallo from traveling beyond New Jersey and
        Pennsylvania and instructed him to contact Pretrial Services weekly. These
        restrictions remained in effect through Gallo’s trial in March 1995, a period of over
        eight months from when the court imposed them.

Id. at 219, 225.

        Here, apart from a few court appearances, there is no allegation in the Amended Complaint

that bail was set or that Plaintiff was required to pay a bond, that Plaintiff was required to contact

pretrial services or was subject to pretrial conditions, that Plaintiff’s right to interstate travel was

restricted, or that he was incarcerated. Thus, Plaintiff has failed to sufficiently plead a deprivation

of liberty accompanying his prosecution for trespass. See DiBella, 407 F.3d at 603 (finding that

the plaintiffs had failed to state a claim for malicious prosecution under § 1983 because they “were

only issued a summons; they were never arrested; they never posted bail; they were free to travel;

and they did not have to report to Pretrial Services. Their liberty was restricted only during the

Municipal Court trials and the Fourth Amendment does not extend beyond the period of pretrial



                                                  14
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 15 of 22




restrictions.”). I will, therefore, grant Defendant Officer McCoy’s motion as to Plaintiff’s § 1983

malicious prosecution claim.

            2. State Law Claims Against Officer McCoy

        Plaintiff also brings state law tort claims for false arrest, false imprisonment, and malicious

prosecution against Defendant Officer McCoy.

        First, Plaintiff’s state law claim for false arrest is duplicative of his false imprisonment

claim. “Under Pennsylvania law, false arrest and false imprisonment are essentially the same

actions.” Dixon v. Schweizer, No. 18-5403, 2020 WL 4600187, at *7 (E.D. Pa. Aug. 11, 2020)

(internal quotation marks omitted) (citing Watson v. Witmer, 183 F. Supp. 3d 607, 617 (M.D. Pa.

2016); Pellegrino v. U.S. Transp. Sec. Admin., 855 F. Supp. 2d 343, 357 (E.D. Pa. 2012)). Courts

have determined that “a false arrest is an alternative means of establishing liability for false

imprisonment but is not itself a tort in the sense of being an independent source of liability.” Id.

(internal quotation marks omitted) (citing Cerami v. Blake, No. 92-4358, 1993 WL 21011, at *6

(E.D. Pa. Jan. 20, 1993)); see also Osgood v. Borough of Shamokin Dam, 420 A.2d 613, 614 (Pa.

Super. Ct. 1980) (explaining that “false arrest” is “synonymous with false imprisonment where a

defendant purports to act for the purpose of securing the administration of the law without actual

legal justification”).

        There are two elements of a false imprisonment claim under Pennsylvania law: (1) the

detention of another person, and (2) the unlawfulness of such detention. Renk v. City of

Pittsburgh, 537 Pa. 68, 641 A.2d 289, 293 (1994). Generally, to establish liability for false

imprisonment, the plaintiff has to prove that (1) Defendant acted with the intent to confine Plaintiff

within boundaries fixed by him; (2) Defendant’s act directly or indirectly resulted in

such confinement; and (3) Plaintiff was conscious of this confinement or was harmed by it.

Pennoyer v. Marriott Hotel Servs., Inc., 324 F. Supp. 2d 614, 619–620 (E.D. Pa. 2004) (citing


                                                  15
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 16 of 22




Gagliardi v. Lynn, 285 A.2d 109, 111 n. 2 (Pa. 1971)). “Confinement may be effected by physical

barriers or physical force, by submission to a threat to apply physical force, or by taking a person

into custody under an asserted legal authority.” Id. at 620 (citing Chicarelli v. Plymouth Garden

Apartments, 551 F. Supp. 532, 541 (E.D. Pa. 1982)).

       Although, as discussed above, I find that Plaintiff has satisfied the probable cause or

unlawfulness element of a false imprisonment claim, Plaintiff has failed to sufficiently allege a

detention or confinement as contemplated by Pennsylvania law. Therefore, I will grant Defendant

Officer McCoy’s motion as to Plaintiff’s state law false arrest and false imprisonment claims.

       Regarding Plaintiff’s state law malicious prosecution claim, he must plausibly show (1)

the institution of proceedings against him without probable cause and with malice and (2) the

proceedings were terminated in Plaintiff’s favor. Turrano v. Hunt, 631 A.2d 822, 824 (Pa.

Commw. Ct. 1993). “The question of the existence of malice is always a question of fact

exclusively for the jury.” See, e.g., Hugee v. Pa. R. Co., 101 A.2d 740, 743 (Pa. 1954). Malice has

been defined as “ill will in the sense of spite, lack of belief by the actor himself in the propriety of

the prosecution, or its use for an extraneous improper purpose.” Lippay v. Christos, 996 F.2d

1490, 1502 (3d Cir. 1993). However, “[l]egal malice is not limited to motives of hatred or ill will

but may consist of defendant’s reckless and oppressive disregard of plaintiff’s rights.” Id. at 1503.

“Malice may also be inferred from want of probable cause.” Hugee, 101 A.2d at 743.

       Here, unlike Plaintiff’s § 1983 malicious prosecution claim, the Pennsylvania common law

tort of malicious prosecution does not require a significant deprivation of liberty. As discussed

above, Plaintiff has plausibly pled an insufficient basis for the arrest warrant due to Defendant

Officer McCoy’s allegedly reckless disregard for the truth of the statements made in the Affidavit

of Probable Cause. Therefore, I find that Plaintiff’s allegations plausibly support the inference of




                                                  16
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 17 of 22




malice. Defendant Officer McCoy’s motion will be denied as to Plaintiff’s state law malicious

prosecution claim.

           3. Qualified Immunity

       Finally, Defendant Officer McCoy argues that he is protected from this lawsuit by qualified

immunity. State officials performing discretionary acts enjoy “qualified immunity” from civil

damages in § 1983 causes of action when their conduct does not violate “clearly established”

statutory or constitutional rights of which a “reasonable person” would have been aware at the

time the incident occurred. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Qualified immunity

balances two important interests—the need to hold public officials accountable when they exercise

power irresponsibly and the need to shield officials from harassment, distraction, and liability

when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009); Kelly

v. Borough of Carlisle, 544 Fed. App’x 129, 133–34 (3d Cir. 2013). “Qualified immunity is

immunity from suit and should be resolved as early as possible.” Docherty v. Cape May Cnty.,

No. 15-8785, 2017 WL 2819963, at *6 (D.N.J. June 29, 2017). The Third Circuit has stated that,

at the pleading stage, “qualified immunity will be upheld on a 12(b)(6) motion only when the

immunity is established on the face of the complaint.” Thomas v. Indep. Twp., 463 F.3d 285, 291

(3d Cir. 2006) (citation omitted). “The burden of establishing qualified immunity falls to the

official claiming it as a defense.” Burns v. PA Dept. of Corr., 642 F.3d 163, 176 (3d Cir. 2011).

       First, I note that the arguments in Defendant Officer McCoy’s motion regarding qualified

immunity pertain primarily to a retaliatory arrest claim under the First Amendment. Such a claim

is not before me. Instead, I must address the question of qualified immunity as it concerns

Plaintiff’s § 1983 false arrest claim based on the Fourth Amendment. This claim, which I have

found to be plausibly pled, invokes a right clearly established in Franks v. Delaware, 438 U.S. 154,

155–156 (1978). In Franks v. Delaware, the Supreme Court of the United States held that a warrant

                                                17
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 18 of 22




is void if an affiant includes false statements made with reckless disregard for the truth in the

warrant affidavit that are found to be, by a preponderance of the evidence, necessary to the

magistrate judge’s finding of probable cause. Id.; Herring v. U.S., 555 U.S. 135, 145 (2009) (“In

Franks, we held that . . . the Constitution allowed defendants, in some circumstances, to challenge

the truthfulness of factual statements made in an affidavit supporting the warrant, even after the

warrant had issued. If those false statements were necessary to the Magistrate Judge’s probable-

cause determination, the warrant would be voided.” (internal quotation marks omitted) (citations

omitted)). I conclude that this right, having been clearly established since the 1970s, would have

been known by a reasonable person at the time of the incident in this case. Thus, Defendant Officer

McCoy has failed to meet his burden of establishing a qualified immunity defense. I will deny

this defense without prejudice to Defendant Officer McCoy re-raising it at the summary judgment

stage if discovery reveals relevant, admissible evidence.

    B. Defendant Mullen’s Motion to Dismiss

        Plaintiff brings claims of false arrest, false imprisonment, and malicious prosecution

pursuant to § 1983 and Pennsylvania state law against Defendant Mullen.

            1. Section 1983 Claims Against Mullen

        Defendant Mullen first argues that all federal claims against him must be dismissed because

Plaintiff’s Amended Complaint fails to establish that Defendant Mullen acted under color of state

law. Plaintiff responds that Defendant Mullen acted pursuant to a conspiracy with Defendant

Officer McCoy to violate Plaintiff’s rights.

        I agree with Defendant Mullen’s position. In order to hold a private individual liable under

§ 1983, the plaintiff must prove that the private person has exercised powers that are traditionally

the exclusive prerogative of the state; (2) the private party has acted in concert with state officials;

or (3) the state has so far insinuated itself into a position of interdependence with the acting party

                                                  18
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 19 of 22




that it must be recognized as a joint participant in the challenged activity. Kach v. Hose, 589 F.3d

626, 646 (3d Cir. 2009). To establish the “requisite level of joint participation and collaboration,”

Plaintiff must plausibly “aver the existence of a pre-arranged plan between the police and

[Defendant Mullen] by which the police substituted the judgment of [Defendant Mullen] for their

own official authority.” Boyer v. Mohring, 994 F. Supp. 2d 649, 657 (E.D. Pa. 2014) (quoting

Cruz v. Donnelly, 727 F.2d 79, 80 (3d Cir. 1984)). “[T]he critical issue . . . is whether the state,

through its agents or laws, has established a formal procedure or working relationship that drapes

private actors with the power of the state.” Cruz, 727 F.2d at 82.

       The mere act of reporting a concern to law enforcement does not suffice in establishing

concerted action for purposes of § 1983 liability. See Retzler v. McCauley, No. 19-1800, 2019

WL 5290802, at *3 (E.D. Pa. Oct. 18, 2019) (“Merely making complaints to municipal officials

about an alleged nuisance does not convert a private person into a state actor subject to liability

for constitutional violations under § 1983.”). Moreover, “providing false information to the

police––even deliberately––does not transform a private party into a state actor.” Yoast v.

Pottstown Borough, 437 F. Supp. 3d 403, 420 (E.D. Pa. 2020).

       Here, even taking as true Plaintiff’s allegation that both Defendant Mullen and Defendant

Officer McCoy knew that the property dispute was a civil matter, Plaintiff has alleged no facts to

support an agreement or pre-arranged plan between Mullen and Officer McCoy to violate

Plaintiff’s constitutional rights. Thus, I will dismiss all federal claims against Defendant Mullen.

           2. State Law Claims Against Mullen

       Plaintiff also asserts state law tort claims for false arrest, false imprisonment, and malicious

prosecution against Defendant Mullen.

       For the reasons discussed above, I find that Plaintiff’s false arrest claim against Mullen is

duplicative of his false imprisonment claim and is thus dismissed. See Dixon, 2020 WL 4600187,

                                                 19
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 20 of 22




at *7. In addition, because Plaintiff has failed to sufficiently allege that he was detained, Plaintiff’s

state law false imprisonment claim against Defendant Mullen is also dismissed.

        Finally, turning to Plaintiff’s state law malicious prosecution claim against Defendant

Mullen, I find that Plaintiff’s Amended Complaint is sufficiently pled as to this claim.

A private individual may be subject to liability for malicious prosecution if (a) he initiates or

procures the institution of criminal proceedings without probable cause and primarily for a purpose

other than that of bringing the offender to justice, and (b) the proceedings have terminated in favor

of the accused. Bradley v. General Acc. Ins. Co., 778 A.2d 707, 710 (Pa. Super. Ct. 2001) (internal

quotation marks omitted).

        The law in Pennsylvania on malicious prosecution “has developed to a large extent based

upon the Restatement (Second) of Torts”:

                 We refer to Section 653, comment g, of the Restatement (Second) of Torts
        as a guide to determining when a private individual can be responsible for initiating
        a criminal proceeding by providing statements to the police or law enforcement
        authorities:
                 A private person who gives to a public official information of another’s
        supposed criminal misconduct, of which the official is ignorant, obviously causes
        the institution of such subsequent proceedings as the official may begin on his own
        initiative, but giving the information or even making an accusation of criminal
        misconduct does not constitute a procurement of the proceedings initiated by the
        officer if it is left entirely to his discretion to initiate the proceedings or not. When
        a private person gives to a prosecuting officer information that he believes to be
        true, and the officer in the exercise of his uncontrolled discretion initiates criminal
        proceedings based upon that information, the informer is not liable . . . even though
        the information proves to be false and his belief was one that a reasonable man
        would not entertain. The exercise of the officer’s discretion makes the initiation of
        the prosecution his own and protects from liability the person whose information
        or accusation has led the officer to initiate the proceedings.
                 If, however, the information is known by the giver to be false, an intelligent
        exercise of the officer’s discretion becomes impossible, and a prosecution based
        upon it is procured by the person giving the false information. In order to charge
        a private person with responsibility for the initiation of proceedings by a public
        official, it must therefore appear that his desire to have the proceedings initiated,
        expressed by direction, request or pressure of any kind, was the determining factor



                                                   20
           Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 21 of 22




           in the official’s decision to commence the prosecution, or that the information
           furnished by him upon which the official acted was known to be false.
                   Thus, comment g distinguishes between situations in which
           a private individual merely provides information to an official who exercising
           discretion, may initiate charges, and those in which a private individual either
           provides knowingly false statements to an official or directs or pressures an official
           to initiate charges, thereby making the officer's intelligent use of discretion
           impossible.

Id. at 710–711 (citations omitted) (internal quotation marks omitted).

           Here, Plaintiff alleges that Defendant Mullen reported to the police that Plaintiff was on

Mullen’s property putting things on it and that Defendant Mullen knew this information to be false

because Plaintiff was not at home at the time Mullen made the report to police. Because I must

resolve all reasonable inferences in favor of Plaintiff, I find that these allegations plausibly support

Plaintiff’s claim that Defendant Mullen provided information to police that he knew was untrue.

Therefore, I will deny Defendant Mullen’s motion as to Plaintiff’s state law malicious prosecution

claim. 4

    IV.       CONCLUSION

           For the foregoing reasons, I will grant Defendant Officer McCoy’s Motion to Dismiss

regarding Plaintiff’s § 1983 false imprisonment, malicious prosecution, and denial of due process

claims and Plaintiff’s state law false arrest and false imprisonment claims. I will also deny




4
         Although all federal claims have been dismissed against Defendant Mullen, I will exercise
supplemental jurisdiction over the remaining state law claim against Mullen because that claim is so related
to the remaining claims against Defendant Officer McCoy that it forms part of the same case or controversy.
28 U.S.C. Sec. 1367(a) (“[I]n any civil action of which the district courts have original jurisdiction, the
district courts shall have supplemental jurisdiction over all other claims that are so related to claims in the
action within such original jurisdiction that they form part of the same case or controversy . . . Such
supplemental jurisdiction shall include claims that involve the joinder or intervention of additional
parties.”).
                                                      21
        Case 2:18-cv-01476-MSG Document 39 Filed 09/30/20 Page 22 of 22




Defendant Officer McCoy’s motion regarding Plaintiff’s § 1983 false arrest claim and state law

malicious prosecution claim as well as Plaintiff’s claim for punitive damages.

       Defendant Mullen’s Motion to Dismiss will be granted regarding all § 1983 claims and

Plaintiff’s state law false arrest and false imprisonment claims. I will also deny Defendant

Mullen’s motion as to Plaintiff’s state law malicious prosecution claim.

       An appropriate Order follows.




                                               22
